 

\

Exhibit 10.25
THIRD AMENDMENT TO LEASE
          THIS THIRD AMENDMENT TO LEASE (this “AMENDMENT”) is entered into as of
the 31st day of August 2006, by and between PROLOGIS (the “Landlord”) and SPORT
SUPPLY GROUP, INC. (the “Tenant”).
W I T N E S S E T H
          WHEREAS, Landlord and Tenant have entered into a Lease, dated as of
the 25th day of April 1994, as amended by the First Amendment to Industrial
Lease Agreement dated as of the 8th day of July 1994, as amended by the Second
Amendment to Lease, dated as of the 10th day of June 2004, pursuant to which
Landlord leased to Tenant certain premises located at 13700 Benchmark Drive,
Farmers Branch, TX 75234 (Valwood Distribution Center #3), containing
approximately 180,841 square feet of space (“Existing Premises”) (such Lease, as
heretofore and thereafter modified, being herein referred to as the “Lease”).
          WHEREAS, Landlord and Tenant desire to extend the existing term of the
Lease for the Premises on the terms and conditions set forth below;
          NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:

  1.   The term of the Lease is hereby extended for thirty-six (36) months,
commencing on January 1, 2008 and continuing through and including December 31,
2010 (the “Extension Period”).     2.   Monthly Base Rent during the Extension
Period, due and payable in accordance with the terms of the Lease, shall be as
follows:

                 
January 1, 2008 - December 31, 2009:
  $45,210.25 per month   ($3.00 p.s.f. - Net)
January 1, 2010 - December 31, 2010:
  $47,470.76 per month   ($3.15 p.s.f. - Net)

  3.   Tenant may make certain tenant improvements to the Premises (“Tenant
Improvements”) subject to Landlord’s approval of the plans and specifications
related thereto, such approval not to be unreasonably withheld or delayed. Upon
surrender of the Premises, all Tenant Improvements shall remain on the Premises
as Landlord’s property, except to the extent (a) Landlord requires removal at
Tenant’s expense of any such items in writing at the time Landlord’s approval of
the plans and specifications of such Tenant Improvements is requested, or (b)
Landlord and Tenant have otherwise agreed in writing in connection with
Landlord’s approval to any Tenant Improvements. Tenant shall repair any damage
caused by such removal.         Landlord shall contribute up to a maximum amount
of $125,000,00 (the “TI Allowance”) toward those certain Tenant Improvements
which shall remain as Landlord’s property upon surrender of the Premises, which
such payment shall be made by Landlord to Tenant within 45 days following
(i) completion of the Tenant Improvements, (ii) Landlord’s receipt of Tenant’s
invoice substantiating the costs related thereto, (iii) Landlord’s receipt of
final lien waivers from all contractors and subcontractors who did work on the
Tenant Improvements, and (iv) Landlord’s receipt of a copy of the final permit
approved by the applicable governing authority to the extent required for such
Tenant Improvements. Landlord shall be under no obligation to pay for such
Tenant Improvements to the Premises in excess of the TI Allowance. Further, such
TI Allowance shall be only available for Tenant’s use through February 28, 2007,
and Tenant hereby waives any and all rights to any unused portion of the TI
Allowance remaining as of March 1,2007.         Notwithstanding anything to the
contrary in this Amendment, Landlord hereby approves the list of Tenant
Improvements attached as Exhibit “A” to this Amendment and agrees that, upon the
satisfaction of the conditions set forth above, Landlord will contribute the TI
Allowance toward the completion of the Tenant Improvements listed on Exhibit
“A”. In the event the cost of the Tenant Improvements exceeds the TI Allowance,
Tenant shall be responsible for the payment of such excess cost. In the event
the cost of the Tenant Improvements listed on Exhibit “A” is less than the
Tenant Improvement Allowance, Tenant may add items to such list upon obtaining
Landlord’s consent, such consent not to be unreasonably withheld or delayed.    
4.   Tenant shall have one (1) Five (5) Year Option to Renew at Fair Market
Value per the attached Addendum 1.     5.   Tenant and Landlord warrant to each
other that they have had no dealings with any broker or agent, other than Kurt
Griffin, Cushman & Wakefield, in connection with this Amendment. Tenant
covenants to pay, hold harmless and indemnify Landlord from and against any and
all costs, expenses or liability for any compensation, commissions, and charges
claimed by any other broker or agent, with respect to this Amendment or the
negotiation thereof with whom Tenant had dealings. Landlord covenants to pay,
hold harmless, defend and indemnify Tenant from and against any and all costs,
expenses or liability for any compensation, commissions, and charges claimed by
any other broker or agent, with respect to this Amendment or the negotiation
thereof with whom Landlord had dealings. Landlord shall pay Kurt Griffin,
Cushman & Wakefield a commission in accordance with a separate agreement between
Landlord and Kurt
Griffin, Cushman & Wakefield.     6.   Insofar as the specific terms and
provisions of this Amendment purport to amend or modify or are in conflict with
the specific terms, provisions and exhibits of the Lease, the terms and
provisions of this Amendment shall govern and control; in all other respects,
the terms, provisions and exhibits of the Lease shall remain unmodified and in
full force and effect.

 



--------------------------------------------------------------------------------



 



  7.   Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under the Lease or this
Amendment or any obligation or liability which may be incurred by it pursuant to
any other instrument, transaction or undertaking contemplated hereby, shall not
be personally binding upon, nor shall resort for the enforcement thereof be had
to the property of its trustees, directors, shareholders, officers, employees,
or agents regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

IN WITNESS WHEREOF, the parties hereto have signed this THIRD AMENDMENT to Lease
as of the day and year first above written.

     
TENANT:
  LANDLORD:
 
   
SPORT SUPPLY GROUP, INC.
  PROLOGIS
 
   
By: /s/ Terrence M. Babilla                                                   
  By: /s/ Eric. D. Brown                                                  
Name: Terrence M. Babilla
  Name: Eric. D. Brown
Title: President
  Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



ADDENDUM 1
ONE RENEWAL OPTION AT MARKET
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 4-25-94, BETWEEN
ProLogis
and
Sport Supply Group, Inc.
          (a) Provided that as of the time of the giving of the Extension Notice
and the Commencement Date of the Extension Term (as hereinafter defined),
(x) Tenant is the Tenant originally named herein, (y) Tenant (or any permitted
assignee or sublessee) actually occupies all of the Premises initially demised
under this Lease and any space added to the Premises, and (z) no Event of
Default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of 5 years (such additional term is hereinafter called the
“Extension Term”) commencing on the day following the expiration of the Lease
Term (hereinafter referred to as the “Commencement Date of the Extension Term”).
Tenant shall give Landlord notice (hereinafter called the “Extension Notice”) of
its election to extend the term of the Lease Term at least 12 months, but not
more than 15 months, prior to the scheduled expiration date of the Lease Term.
          (b) The Base Rent payable by Tenant to Landlord during the Extension
Term shall be (i) the Base Rent applicable to the last year of the initial Lease
Term or (ii) the then prevailing market rate for comparable space in the Project
and comparable buildings in the vicinity of the Project, taking into account the
size of the Lease, the length of the renewal term, market escalations and the
credit of Tenant. The Base Rent shall not be reduced by reason of any costs or
expenses saved by Landlord by reason of Landlord’s not having to find a new
tenant for such premises (including, without limitation, brokerage commissions,
costs of improvements, rent concessions, or lost rental income during any
vacancy period). In the event Landlord and Tenant fail to reach an agreement on
such rental rate and execute the Amendment (defined below) at least 9 months
prior to the expiration of the Lease, then Tenant’s exercise of the renewal
option shall be deemed withdrawn and the Lease shall terminate on its original
expiration date.
          (c) The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for Operating Expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during the Extension Term without
regard to any cap on such expenses set forth in the Lease.
          (d) Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the initial
Lease Term unless otherwise agreed to in writing by both parties hereto;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.
          (e) If Tenant does not give the Extension Notice within the period set
forth in paragraph (a) above, Tenant’s right to extend the Lease Term shall
automatically terminate. Time is of the essence as to the giving of the
Extension Notice.
          (f) Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term. Unless otherwise agreed to in
writing by both parties hereto, the Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.
          (g) If the Lease is extended for the Extension Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease reasonably
acceptable to both parties confirming the extension of the Lease Term and the
other provisions applicable thereto (the “Amendment”).
          (h) If Tenant exercises its right to extend the term of the Lease for
the Extension Term pursuant to this Addendum, the term “Lease Term” as used in
the Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TENANT IMPROVEMENTS
The following list of improvements is to be performed to the Premises in
accordance with the terms and conditions of this Third Amendment to Lease.

  1.   Install new lighting throughout the warehouse (Model # T5HO 4 lamp). This
will consist of removing all existing 400 watt metal halide lamps and replacing
them with new energy efficient fluorescent fixtures (200 watts).     2.  
Install new CCTV security system. This project will consist of installing
fourteen (14) security cameras throughout the facility as well as on the outside
of the building.     3.   Install two (2) Big Ass fans (Model #MAX24XL1006) in
the warehouse area.     4.   Install overhead door seals a three (3) dock doors
(Model #S700A). Materials to be supplied by the same manufacturer to match
existing seals.     5.   Install seven (7) Bi-parting Accordion Gates (Model
#PFG-1065-ANG) at existing dock doors.     6.   Perform roof exhaust-fan repair
to include replacement of motor seals and repair drive shaft.

 